Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Status of the Application
Claims 1-9 and 13-30 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 03/04/2021.	
Claims 1-9 and 13-30 are currently amended.
Claims 10-12 remain cancelled and not considered at this time.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/01/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 13-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining bolus calculator parameters or settings need to be modified to provide more accurate bolus dosage 
As per Claims 1, 13 and 22, the limitations of identifying a subject user account, analyzing the data to determine if the one or more of the set of bolus calculator parameters on the device need to be modified for the bolus calculator to provide more accurate bolus dosage calculations based on differences between the first pattern of bolus dosages and the second pattern of bolus dosages, and upon determining to modify parameters, generating a modified set of bolus calculator parameters based on the differences between the patterns, as drafted, are steps that, under its broadest reasonable interpretation, covers concepts which be performed in the human mind but for the recitation of generic computer components.  That is, other than reciting “instructions to cause the server to,” the claim elements are steps which can be practically performed in the human mind or with pen and paper.  For example, a person can mentally identify a subject user account associated with a set of bolus calculator parameters used by a device associated with the user to configure a bolus calculator at the device, analyze the data to determine if the parameters on the device need to be modified based on the differences in a first and second pattern of bolus dosages, and generating a modified set of bolus calculator parameters based on the determined differences by using observation, evaluation, judgement and opinion.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which can be performed in the human mind or with pen and paper, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).   Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a server comprising a memory comprising executable instructions and a processor configured to execute the instructions to perform the steps of the invention amounts to no more than mere instructions to apply the exception using a generic computer component.  These elements recite a generic computing system by reciting a memory such as RAM, flash storage, etc. ([0119]) and a processor including general purpose microprocessors and any kind of processor of any kind of digital computer which communicate with memory ([0267]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of transmitting the modified set of parameters to a second device or to the device and receiving data from a device which are both elements that are well-understood, routine and conventional computer functions in e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  The claims are not patent eligible.
Dependent claims 2-9, 14-21 and 23-30 add additional limitations, for example Claims 2, 14 and 23 include displaying a prompt and receiving acceptance of the modified parameter or setting from a practitioner.  This falls into the abstract idea of a method of organizing human activity as it involves certain activity between two people or the practitioner and a computer in order to request information and receive the response to the request or prompt.  Claims 4-9, 16-21 and 25-30 further limit the step of determining the parameters or settings are optimal.  This is directed to mental processes similar to the independent claim. These limitations only 
The dependent claims also add additional elements including Claims 3, 15 and 24 which includes encrypting modified parameters or settings which amounts to no more than mere instructions to apply the exception because the step is recited at a high level of generality as encrypting which can be a commonplace business method or mathematical algorithm being applied on a general purpose computer.  As per MPEP 2106.05(f), the courts have found a commonplace business method or algorithm applied to a general purpose computer to be mere instructions to apply an exception because they do no more than merely invoke computer or machinery as a tool.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea. 
The additional elements of the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the encrypting of the modified parameters or settings amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, when taken individually or as an ordered combination, Claims 1-9 and 13-30 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, see Pages 12-14, “Claim Rejection - 35 U.S.C. §101”, filed 03/04/2021 with respect to the rejection of claims 1-9 and 13-30 have been fully considered but they are not persuasive.  
Applicant argues that the amended claims of the instant application are not directed to an abstract idea because the recited features integrates the abstract idea into a practical application.  Specifically, Applicant argues that the present claims reflect an improvement in the functioning of a computer or an improvement to other technology or technical field because the claim provides improvements in the field of medical computer technology such as a server analyzing data to determine if sets of bolus calculator parameters or settings need to be modified based on user input and generating a modified set of bolus calculator parameters or settings based on the analysis.  The improvement to the technical field is alleged to be based on providing more accurate results than conventional methods and provides an adaptive system that automatically adapts how computing devices calculate bolus dosages to make them more accurate.  Examiner respectfully disagrees.  The use of a computer to carry out the steps of calculating the bolus dosages including determining if parameters need to be modified and generating the modified bolus parameters amounts to mere instructions to apply the exception, as per the rejection above.  The computer/system described by the specification is a general purpose computer which is merely applied to the steps of the abstract idea which does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea itself.  The steps of analyzing data to determine if bolus calculator parameters need to be modified and generating a modified set of bolus calculator parameters are directed 
Applicant’s arguments, see Page 14, “Claim Rejections - 35 U.S.C. §103”, filed 03/04/2021 with respect to claims 1-9 and 13-30 have been fully considered and are persuasive.  Therefore, the rejection of 12/04/2020 has been withdrawn.  The prior art does not teach analyzing the data to determine if the one or more of the set of bolus calculator parameters on the device need to be modified for the bolus calculator to provide more accurate bolus dosage calculations based on differences between the first pattern of bolus dosages and the second pattern of bolus dosages. 
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/EVANGELINE BARR/Primary Examiner, Art Unit 3626